Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 08/31/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 10 and 19, generally, the prior art of record, United States Patent Application Publication No. US 20170180363 A1 to Smith et al. which shows user profile selection using contextual authentication; United States Patent No. US 11429893 B1 to Tong which shows massively parallel real-time database-integrated machine learning inference engine; and United States Patent No. US 11269665 B1 to Podgorny et al. which shows a method and system for user experience personalization in data management systems using machine learning, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “storing feature data comprising policy data for usage of the computing device and state data representing a current usage of the computing device; selecting a first set of features from the stored feature data; generating a first inference value for a first inference category based at least in part of the first set of features, the first inference value representing a probability that a proposition about a user of the computing device is true”; claim 10: “store feature data comprising policy data for usage of the computing device and state data representing a current usage of the computing device; select a first set of features from the stored feature data; generate a first inference value for a first inference category based at least in part of the first set of features, the first inference value representing a probability that a proposition about a user of the computing device is true”; claim 19: “store feature data comprising policy data for usage of the computing device and state data representing a current usage of the computing device; select a first set of features from the stored feature data; generate a first inference value for a first inference category based at least in part of the first set of features, the first inference value representing a probability that a proposition about a user of the computing device is true”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431